                 Case 21-10023-JTD              Doc 159        Filed 03/19/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    WARDMAN HOTEL OWNER, L.L.C.                                 Case No. 21-10023 (JTD)

                            Debtor.1                            Re: D.I. 158




  ORDER GRANTING MARRIOTT HOTEL SERVICES, INC.’S MOTION FOR AN
      EXPEDITED HEARING OF MOTION (I) AUTHORIZING RULE 2004
EXAMINATIONS OF WARDMAN HOTEL OWNER, LLC, JBG SMITH PROPERTIES,
  AND HOTEL ASSET VALUE ENHANCEMENT, INC. AND (II) EXTENDING THE
                      CHALLENGE DEADLINE

                  Upon Marriott Hotel Services, Inc.’s Motion for an Expedited Hearing of Motion (I)

Authorizing Rule 2004 Examinations of Wardman Hotel Owner, LLC, JBG Smith Properties, and

Hotel Asset Value Enhancement, Inc. and (II) Extending the Challenge Deadline (the “Motion”)

requesting that the notice period for the Marriott Hotel Services Inc.’s Motion for Order (I)

Authorizing Rule 2004 Examinations of Wardman Hotel Owner, LLC, JBG Smith Properties, and

Hotel Asset Value Enhancement, Inc., (the “Motion to Examine”) and (II) Extending the Challenge

Deadline (the “Motion to Extend”) be shortened pursuant to Rule 2002 and 9006 of the Federal

Rules of Bankruptcy Procedure, Section 105(a) of the Bankruptcy Code, and Rules 2002-1(b) and

9006-1(e) of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware; it appears that the relief requested in the Motion is appropriate

under the circumstances; due and proper notice of the Motion having been provided under the

circumstances, and it appearing that no other or further notice need be provided; after due

deliberation; and sufficient cause appearing therefor,

1
  The last four digits of the taxpayer identification number for the Debtor are 9717. The mailing address for the Debtor
is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
              Case 21-10023-JTD          Doc 159      Filed 03/19/21      Page 2 of 2




IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED.

       2.      A hearing on the Motion to Expedite and the Motion to Extend shall be held on

Monday, March 29, 2021, at 3:00 p.m. (ET).

       3.      Objections and other responses to the Motion shall be made by no later than 4:00

p.m. (ET) on Friday, March 26, 2021.

       4.      This court shall retain jurisdiction with respect to all matters arising under or related

to this Order and to interpret, implement, and enforce the provisions of this Order.




       Dated: March 19th, 2021                             JOHN T. DORSEY
       Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
